DETAILED ACTION
Status of the Claims
1.	Claims 1, 5, 6, 8-10, 12, 13, 17, 19 and 20 are pending.
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2021 has been entered.
 
Status of the Rejections
3.	Rejection of claims 1, 5, 6, 8-10, 12, 13, 17, 19 and 20 under 35 U.S.C. 103 as being unpatentable over Larsen et al. in view of Suwa is being modified to address the amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1, 5, 6, 8-10, 12, 13, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (US 2004/0108205) in view of Suwa et al. (US 7,872,254) and Bonhote et al. (US 2005/0266262).
Re claim 1 Larsen teach an electrode [0005] comprising:
	a substrate [0005];
	a metallic adhesion coating bonded to the substrate [0005];
	a layer of first conductive metal bonded to the metallic adhesion coating [0005], wherein the first conductive metal could be copper [0021]; wherein the first layer has thickness of  10 Angstrom (1 nm) to 10,000 Angstrom (1000 nm) [0005];
	a layer of second conductive metal bonded to the layer of first conductive metal and thickness of the layer of second conductive metal is 10 Angstrom (1 nm) to 10,000 Angstrom (1000 nm) [0005], wherein the layer of second conductive metal could be gold (Au) [0104][0108];
Larsen et al. do not explicitly teach the first conductive metal has thickness of about 20 nm and not greater than 30 nm and second conductive metal has thickness of prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Furthermore a prima facie case of obviousness exists for constructing first and second conductive metal layers in the claimed thickness range over the ranges disclosed by the prior art.
Larsen teach the metallic adhesion coating is between the substrate and layer of first conductive metal and the layer of first conductive metal is disposed between the metallic adhesion coating and the layer of second conductive metal [0005][0019], wherein the metallic adhesion coating has thickness in the range from 10 Angstrom (1 nm) to 1000 Angstroms (100 nm) [0047]. Larsen do not explicitly teach the adhesive layer/coating has thickness of at least about 1 nm and not greater than about 5 nm. However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Furthermore a prima facie case of obviousness exists for constructing adhesion layer in the claimed thickness range over the range disclosed by the prior art.
Larsen teach the metallic adhesion coating could be comprised of tantalum nitride layer or tantalum layer or copper layer [0021] but do not teach it is comprised of NiCr. 
However, Bonhote et al. teach structure comprised of substrate provided with adhesion layer of tantalum or NiCr which is layered with seed layer of rhodium or copper or palladium [0027], the adhesion layer prevents delamination of the seed layer [0003].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Bonhote et al. teaching to substitute tantalum adhesive with NiCr adhesive because simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see MPEP § 2143, B.).
Larsen teach the layer of first metal conductive metal (Cu) and layer of second metal conductive metal (Au) have thickness in the range of 10 Angstrom (1 nm) to 10,000 Angstrom (1000 nm) [0005] but do not teach thickness ratio of L1 (thickness of first layer)/L2 (thickness of second layer) of at least about 0.7 and not greater than about 4. 
However, Suwa et al. teach manufacturing of electrode comprised of inexpensive first metal (Cu) 11 and a second metal (Au) 12 disposed on the inexpensive first metal (see Fig 3B and col. 8, ll. 48-55). Suwa et al. teach the thickness of second metal layer is of minimum thickness compared to first metal to improve performance i.e. reduce contact resistance (col. 7, ll. 55-67). Suwa et al. also teach the thickness of second metal layer of gold has thickness in the range of 0.5 to 5 atom layers compared to copper layer having 4 atom layer thickness (see Fig 3B and col. 7, ll. 40-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Suwa et al. teaching to form the second metal conductive layer of minimum thickness compared to first metal conductive layer of Larsen because second metal conductive layer of minimum thickness would improve performance of the electrode and lower production cost.
Combined teachings of Larsen and Suwa would yield thickness ratio between L1 (thickness of first layer)/L2 (thickness of second layer) but they do not explicitly teach the thickness ratio is at least 0.7 and not greater than about 4. However, in view of Suwa teachings of Fig 3B having first metal (Cu) 11 with thickness of 4 atom layer and a second metal (Au) 12 with thickness of 1 atom layer would give ratio of 4 which overlaps the claimed range and second metal conductive layer of minimum thickness improves performance of the electrode and lower production cost.  Therefore, a person of ordinary skill in the art would have motivated to adjust the thickness ratio of Larsen electrode to arrive at thickness ratio within claimed range because “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it is also noted that no criticality has been demonstrated in the specification with regard to thickness ratio recited in the claim.

Re claim 5, Larsen teach the electrode has thin-film configuration having thickness in the range from 10-10000 Angstroms [0005]. Larsen et al. do not teach the electrode has thickness of 7 nm and not greater than about 60 nm. However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Furthermore a prima facie case of obviousness exists for constructing electrode in the claimed thickness range over the ranges disclosed by the prior art.

Re claims 6 and 8, Larsen teach the layer of first conductive metal could be substitute of copper such as ruthenium or silver [0045] and Table 1. 

Re claims 9 and 10, Larsen teach the layer of first conductive metal could be copper or substitute of copper such as ruthenium or silver [0045] and Table 1, thus if the composition is the same, it must have the same property (see MPEP § 2112.01, II.) or resistivity of at least about 2 x 10-6 ohm.cm or resistivity of not greater than about 30 x 10-6 ohm.cm. 
	
Re claim 12, Larsen teach the layer of first conductive metal could be copper or substitute of copper such as ruthenium or silver [0045] and Table 1, thus layer of first conductive metal is free of tin oxide.

Re claim 13 Larsen teach an electrode [0005] comprising:
	a substrate [0005];
	a metallic adhesion coating bonded to the substrate [0005];
	a layer of first conductive metal bonded to the metallic adhesion coating [0005], wherein the first conductive metal could be copper [0021];
	a layer of second conductive metal bonded to the layer of first conductive metal, wherein the layer of second conductive metal could be gold (Au) [0104][0108];
thickness of the layer of first conductive metal and second conductive metal is 10 Angstrom (1 nm) to 10,000 Angstrom (1000 nm) [0005];
Larsen et al. do not explicitly teach the first conductive metal has thickness of about 20 nm and not greater than 30 nm and second conductive metal has thickness of 15 nm and not greater than 25 nm. However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Furthermore a prima facie case of obviousness exists for constructing first and second conductive metal layers in the claimed thickness range over the ranges disclosed by the prior art.
Larsen teach the metallic adhesion coating is between the substrate and layer of first conductive metal and the layer of first conductive metal is disposed between the metallic adhesion coating and the layer of second conductive metal [0005][0019], wherein the metallic adhesion coating has thickness in the range from 10 Angstrom (1 nm) to 1000 Angstroms (100 nm) [0047]. Larsen do not explicitly teach the adhesive layer/coating has thickness of at least about 1 nm and not greater than about 5 nm. However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Furthermore a prima facie case of obviousness exists for constructing adhesion layer in the claimed thickness range over the range disclosed by the prior art.
Larsen teach the metallic adhesion coating could be comprised of tantalum nitride layer or tantalum layer or copper layer [0021] but do not teach it is comprised of NiCr. 
However, Bonhote et al. teach structure comprised of substrate provided with adhesion layer of tantalum or NiCr which is layered with seed layer of rhodium or copper or palladium [0027], the adhesion layer prevents delamination of the seed layer [0003].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Bonhote et al. teaching to substitute tantalum adhesive with NiCr adhesive because simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see MPEP § 2143, B.).
Larsen teach the layer of first metal conductive metal (Cu) and layer of second metal conductive metal (Au) have thickness in the range of 10 Angstrom (1 nm) to 10,000 Angstrom (1000 nm) [0005] but do not teach thickness ratio of L1 (thickness of first layer)/L2 (thickness of second layer) of at least about 0.7 and not greater than about 4. 
However, Suwa et al. teach manufacturing of electrode comprised of inexpensive first metal (Cu) 11 and a second metal (Au) 12 disposed on the inexpensive first metal (see Fig 3B and col. 8, ll. 48-55). Suwa et al. teach the thickness of second metal layer is of minimum thickness compared to first metal to improve performance i.e. reduce contact resistance (col. 7, ll. 55-67). Suwa et al. also teach the thickness of second metal layer of gold is has thickness in the range of 0.5 to 5 atom layers compared to copper having 4 atom layer thickness (see Fig 3B and col. 7, ll. 55-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Suwa et al. teaching to form the second metal conductive layer of minimum thickness compared to first metal conductive layer of Larsen because second metal conductive layer of minimum thickness would improve performance of the electrode and lower production cost.
Combined teachings of Larsen and Suwa would yield thickness ratio between L1 (thickness of first layer)/L2 (thickness of second layer) but they do not explicitly teach the thickness ratio is at least 0.7 and not greater than about 4. However, in view of Suwa teachings of Fig 3B having first metal (Cu) 11 with thickness of 4 atom layer and a second metal (Au) 12 with thickness of 1 atom layer would give ratio of 4 which overlaps the claimed range and second metal conductive layer of minimum thickness improves performance of the electrode and lower production cost.  Therefore, a person of ordinary skill in the art would have motivated to adjust the thickness ratio of Larsen electrode to arrive at thickness ratio within claimed range because “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it is also noted that no criticality has been demonstrated in the specification with regard to thickness ratio recited in the claim.

Re claims 17 and 19, Larsen teach the layer of first conductive metal could be substitute of copper such as ruthenium or silver [0045] and Table 1. 

5.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (US 2004/0108205) and in view of Suwa et al. (US 7,872,254).
Re claim 20, Larsen teach an electrode [0005] comprising:
	a substrate [0005];
	a metallic adhesion coating bonded to the substrate [0005];
	a layer of first conductive metal bonded to the metallic adhesion coating [0005], wherein the first conductive metal could be copper [0021];
	a layer of second conductive metal bonded to the layer of first conductive metal, wherein the layer of second conductive metal could be gold (Au) [0104][0108];
thickness of the layer of first conductive metal and second conductive metal is 10 Angstrom (1 nm) to 10,000 Angstrom (1000 nm) [0005];
Larsen et al. do not explicitly teach the first conductive metal has thickness of about 20 nm and not greater than 30 nm and second conductive metal has thickness of 15 nm and not greater than 25 nm. However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Furthermore a prima facie case of obviousness exists for constructing first and second conductive metal layers in the claimed thickness range over the ranges disclosed by the prior art.
Larsen teach the metallic adhesion coating is between the substrate and layer of first conductive metal and the layer of first conductive metal is disposed between the metallic adhesion coating and the layer of second conductive metal [0005][0019], wherein the metallic adhesion coating has thickness in the range from 10 Angstrom (1 nm) to 1000 Angstroms (100 nm) [0047]. Larsen do not explicitly teach the adhesive layer/coating has thickness of at least about 1 nm and not greater than about 5 nm. However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Furthermore a prima facie case of obviousness exists for constructing adhesion layer in the claimed thickness range over the range disclosed by the prior art.
Larsen teach the layer of first metal conductive metal (Cu) and layer of second metal conductive metal (Au) have thickness in the range of 10 Angstrom (1 nm) to 10,000 Angstrom (1000 nm) [0005] but do not teach thickness ratio of L1 (thickness of first layer)/L2 (thickness of second layer) of at least about 0.7 and not greater than about 54. 
However, Suwa et al. teach manufacturing of electrode comprised of inexpensive first metal (Cu) 11 and a second metal (Au) 12 disposed on the inexpensive first metal (see Fig 3B and col. 8, ll. 48-55). Suwa et al. teach the thickness of second metal layer is of minimum thickness compared to first metal to improve performance i.e. reduce contact resistance (col. 7, ll. 55-67). Suwa et al. also teach the thickness of second metal layer of gold is has thickness in the range of 0.5 to 5 atom layers compared to copper having 4 atom layer thickness (see Fig 3B and col. 7, ll. 55-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Suwa et al. teaching to form the second metal conductive layer of minimum thickness compared to first metal conductive layer of Larsen because second metal conductive layer of minimum thickness would improve performance of the electrode and lower production cost.
Combined teachings of Larsen and Suwa would yield thickness ratio between L1 (thickness of first layer)/L2 (thickness of second layer) but they do not explicitly teach the thickness ratio is at least 0.7 and not greater than about 4. However, in view of Suwa teachings of Fig 3B having first metal (Cu) 11 with thickness of 4 atom layer and a second metal (Au) 12 with thickness of 1 atom layer would give ratio of 4 which overlaps the claimed range and second metal conductive layer of minimum thickness improves performance of the electrode and lower production cost.  Therefore, a person of ordinary skill in the art would have motivated to adjust the thickness ratio of Larsen electrode to arrive at thickness ratio within claimed range because “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it is also noted that no criticality has been demonstrated in the specification with regard to thickness ratio recited in the claim.




Response to Arguments
Applicant's arguments filed on 4/29/2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 5, 6 and 7 of remarks that Larsen and Suwa fails to disclose the first conductive metal has thickness of about 20 nm and not greater than 30 nm and second conductive metal has thickness of 15 nm and not greater than 25 nm and where NiCr adhesive layer has a thickness of at least about 1 nm and not greater than about 5 nm of claims 1, 13 and 20.
 In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the cited references, Larsen and Suwa. Larsen et al. teach thickness of the layer of first conductive metal and second conductive metal is 10 Angstrom (1 nm) to 10,000 Angstrom (1000 nm) [0005] and in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Furthermore a prima facie case of obviousness exists for constructing first and second conductive metal layers in the claimed thickness range over the ranges disclosed by the prior art. Larsen in view of Bonhote teach a NiCr adhesive layer with a thickness in the range of 10 Angstrom (1 nm) to 1000 Angstroms (100 nm) [0047] (see claims 1 and 13 rejection above) and thus meets claim limitations. 
Applicant argues on pages 6 and 7 of remarks that Bonhote fails to disclose the first conductive metal has thickness of about 20 nm and not greater than 30 nm and second conductive metal has thickness of 15 nm and not greater than 25 nm and where NiCr adhesive layer has a thickness of at least about 1 nm and not greater than about 5 nm of claims 1 and 13. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the cited references, Larsen and Bohnote. As stated above, Larsen in view of Suwa and Bonhote teach claimed limitations (see rejection of claims 1 and 13 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GURPREET KAUR/
Primary Examiner
Art Unit 1796